773 N.W.2d 707 (2009)
Lorraine HAYES, Plaintiff-Appellee,
v.
Kimberly LANGFORD, Defendant-Appellant.
Docket No. 138100. COA No. 280049.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's July 7, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J, would grant the motion for reconsideration for the reasons set forth in Justice MARKMAN's dissenting statement in this case, 483 Mich. 1125, 767 N.W.2d 436 (2009).
MARKMAN, J, would grant the motion for reconsideration and, on reconsideration, would vacate this Court's order of July 7, 2009, and reverse the *708 Court of Appeals for the reasons set forth in his dissenting statement in this case, 483 Mich. 1125, 767 N.W.2d 436 (2009).